Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Office Action is in response to the Applicant’s reply received 5/24/22.  Claims  37-66  are pending.  Claims 56-59 are withdrawn.  Claims 37-55 and 60-66 are considered on the merits.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 37-55 and 60-66  in the reply filed on 5/24/22 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 37, 39-55 and 60-66 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11230696. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to methods of culturing human pluripotent stem cells to RPE cells using similar steps.  These overlapping steps are:
Culturing human pluripotent stem cells in human feeder cell-conditioned media in the absence of feeder cells to obtain a cultured population of human pluripotent stem cells;
Differentiating the cells obtained in (a) with a medium comprising a differentiating agent, including nicotinamide with or without activin A, to produce differentiated cells;
Further differentiating the cells of (b) in a medium comprising TGF-β superfamily, including TGF-β1, TGF-β3, or activin A, to obtain RPE cells with a yield between 50-150 x 106 cells per 175 mL.
The only difference between the two methods is that US 11230696 requires the cells be cultured on a non-adherent surface which is not excluded in current claims 37, 39-55 and 60-66, but is in claim 38.  The Specification includes teachings that the cells can be cultured on both adherent and non-adherent surfaces (Specification, pg. 4 lines 30 and 31).  Therefore the scope of these two claims obviously overlap.
Claim Interpretation
	Claims 37 and 60 have a wherein clause that limits the result of the method to a specific yield of RPE cells obtained, for example between about 50 x106 to 150x106 RPE cells per 175 mL. This reads as an intended result of the method steps.  MPEP 2111.04 state:
a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’"
Therefore these limitations are not afforded significant patentable weight and art reading on the method steps of the claim will also read on the intended results since the same steps should obviously yield the same results.  However if these results are an unexpected improvement, then this should be pointed out by the Applicant and the claims made commensurate in scope with the results shown. MPEP 716.02(a) state it is the burden of the Applicant to establish results are unexpected and significant. Applicant is encouraged to contact the Examiner if any questions about this arise.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 37-40, 42-46, 49-52, 55, 60-62, and 64-66 are rejected under 35 U.S.C. 103 as being unpatentable over Bharti et al. (WO 2014/121077, filing date Jan, 1, 2014) in view of Crook et al. (US 2009/0311735).
In Example 1 of Bharti et al. they teach the differentiation of human induce pluripotent stem cells (hiPSC) into retinal pigment epithelial cells (RPE) by the following steps:
hiPSC is cultured in human embryonic stem cell media on a feeder layer of irradiated mouse embryo fibroblasts until near confluent (pg. 71, line 25 to pg. 73 line 3);
the near confluent cells are harvested and suspended then seeded and cultured under a first Retinal Induction medium (RIM or 1st medium) (pg. 73, lines 5-15) that contains the differentiating agents including Noggin (paragraph bridging pg. 75-76) then re-seeded and placed in a 2nd Retinal Differentiation media (RDM or 2nd medium) (pg. 73, lines 15-30) which comprises noggin as well as another differentiating agent, DKK1 but is devoid of Activin A (pg. 73, lines 5-10 and pg. 75, lines 35-50). The cells can be cultured in this 2nd medium for 1-3 weeks (pg. 37, 20-25).  Bharti et al. even teach that Noggin and DKK1 are the agents responsible for increasing the RPE fate induction and efficiency of RPE differentiation (pg. 73, lines 20-30);
These differentiated cells are then culture with a 3rd medium comprising nicotinamide, Wnt3a and activin (members of the TGF-beta superfamily) to further differentiate into RPE cells (pg. 73, lines 30 to pg. 74, lines 1-5). This 3rd medium comprises 50-300 ng/ml of Activin A (pg. 38, lines 20-25) and 10 mM of nicotinamide (pg. 76, lines 25-33). The cells can be cultured in this 3rd medium from 1-3 weeks (pg. 38, lines 30-35);
These RPE cells are expanded in 5% RPE Media that contains WNT5a, DKK1, SU5402 and Cyclopamine, but devoid of Activin A (pg. 74, lines 5-10 and pg. 76, lines 35-45) (pg. 74, lines 10-20) then seeded onto transwell plates (an adherent surface) for further culturing (pg. 74, lines 10-15);
The cells can then be harvested from these transwell plates (pg.74, 15-20).  and
Once obtained, they teach that the RPE cells can be transplanted into the subjects eye (pg. 57, lines 15-20) to treat a variety of diseases including retinal degradation (pg. 56, lines 28-33).
It is noted that “Activin” of step (C) above includes Activin A (pg. 9, lines 5-10), therefore it would be obvious to use Activin A for this purpose based on this expressed teaching as a suitable form of Activin for culturing RPE cells.  
	Bharti et al. teach exemplary pluripotent stem cells for this method include embryonic stem cells that are induced from fetal cells (pg. 19, lines 10-20).  They also teach their method is executed in bioreactors include T25 flasks (pg. 86, lines 19-21).  While in these flasks, the pigmented cells can be manually removed to obtained pure RPE cells (pg. 86, lines 19-21) before being re-seeded on transwell filters (adherent substrate) to produce confluent RPE monolayers (pg. 86, lines 19-21).
	The diseases treated include retinal detachment, gyrate atrophy, choroideremia, pattern dystrophy as well as damage by lasers, infections, radiation or trauma (Bharati, pg. 57, lines 1-10). Bharti et al. teach that the treatment can include transplanting the RPE cells into the subretinal space of the eye (Bharti, pg. 57, lines 15-20).  The administered cells can also be adhered (i.e. immobilized) onto a matrix or membrane or administered as suspension ((Bharti, pg. 57. Iines10-15).  
It is clear in step (A), Bharti et al. teach that they use the traditional mouse feeder layer method to culture their RPEs and not human feeder cell-conditioned media as claimed.  Regardless this would be obvious in view of Crook et al. who teach while the mouse feeder cell layer is the traditional way to culture stem cells (Crook, [0004]), this is not an advantageous method when the cells are destined to be transplanted into the human body (Crook, [0005]).  Crook et al. teach that culturing with feeder cells of a different species raises concerts of agents such as viruses contaminating the stem cells.  
Crook et al. address this problem by teaching a method of culturing pluripotent stem cells under feeder-free conditions in media conditioned by human fibroblasts [Crook, [0022]).  These stem cells are cultured in this conditioned media for about 7 days before passage (Crook, Fig 7A and 11A). 
Crook et al. teach that human fibroblast feeder cells are expanded by suspension culture (Crook Fig 5A and 6A). Then the feeder cells can take two paths: a) the cells can be irradiated and the entire media (i.e. feeder cells + liquid) added directly to the culture comprising stem cells (Crook, Fig 5A) or b) the conditioned media is collected and filtered to remove the feeder cells to culture feeder-free stem cells (Crook Fig 6A, [0115]).  Crook et al. teach that both a) and b) supported pluripotent hES cell growth with high expression of Oct4 and TRa-1-60 (Crook, [0115]).  In light of this, it would be obvious to use the feeder free condition culture media since it supports stem cell growth and it would be an obvious substitute for media comprising feeder cells (MPEP 2144.06 II and MPEP 2141 III (B)).  
	Therefore it would be obvious to one of ordinary skill to use the media conditioned by irradiated human fibroblast cells instead of the mouse feeder layer of Bharti et al., since this method would remove concerns of contaminating the cells with a mouse-virus prior to transplantation. One of ordinary skill would recognize that the substitution of these steps would be an obvious improvement to the method by reducing the risk of contamination of the RPE cells destined for transplantation (MPEP 2143 I B-D).

Claims 41, 47, 48, and 62  are rejected under 35 U.S.C. 103 as being unpatentable over Bharti et al. (WO 2014/121077, filing date Jan, 1, 2014) in view of Crook et al. (US 2009/0311735) as applied to claims 37-40, 42-46, 49-52, 55, 60-62, and 64-66 above, and further in view of Idelson et al. (Cell Stem Cell 2009, in IDS 3/02/22).
	Bharti et al. teach that their differentiating agents to change stem cells to RPE cells in step (B) are noggin and DKK1 and not nicotinamide.  However this would be obvious in view of Idelson et al. who teach that 10 mM of nicotinamide (NIC or vitamin B3) can also differentiate human embryonic stem cells to RPE cells (Idelson, Fig 1).  Therefore it would be obvious to substitute nicotinamide for noggin and DKK1 in step (B) of Bharti et al. since all three are known differentiation agents to change human embryonic stem cells to RPE cells (MPEP 2141 III (B) and 2144.06 II). 
	Also Idelson et al. teach that the human embryonic stem cells can be cultured with nicotinamide as either a suspension or as an adherent monolayer (Idelson, pg. 405, 2nd column, Cell Culture).  Initially Idelson et al. teach that clusters of stem cells can be seeded on agarose or laminin coated dishes for monolayer differentiation (Idelson, Cell Culture, 1st paragraph).  This monolayer can then be triturated (i.e. dissociated) into clusters prior to another round of culture in NIC (Cell Culture, last paragraph).  
	It would be obvious to substitute the techniques of Idelson et al. into the method of Bharti et al. and Crook et al. since both are drawn to differentiating  human stem cells into RPE cells using nicotinamide (MPEP 2141 III (B) and 2144.06 II).

Claims 53 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Bharti et al. (WO 2014/121077, filing date Jan, 1, 2014) in view of Crook et al. (US 2009/0311735) in light of support by Gibco as applied to claims 37-40, 42-46, 49-52, 55, 60-62, and 64-66 above, and further in view of Nash et al. (Invest Ophthalmol Vis Sci, 1994, in IDS 3/2/22).
	While Bharti et al. teach that they culture the cells at 35-38 °C at 4-6% CO2 (Bharti, pg. 28, lines 1-5). However they do not expressly teach the culturing, including the differentiation steps are carried out under atmospheric oxygen levels.  However this would be obvious in view of Nash et al. who teach that RPE cells are effectively cultured at 5% CO2 and 3%, 8%, or 20% O2 (Nash, Oxygen Environments pg. 2851 and Figure 5).  Therefore it would be obvious to perform the culture method, including the differentiation steps, at 3%, 8%  or 20% O2 since the desired RPE cells grow at those concentrations.
	Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Claim Rejections - 35 USC § 101
Claim 55 is rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomenon without significantly more. The claim(s) recite(s) a population of RPE cells made by the method of claim 37. This judicial exception is not integrated into a practical application because it reads on a population of cells that does not appear different from RPE cells in nature.  The method of making appears to read on RPE cells that are identical to the cells already present in a natural eye and is even used to replace RPE cells that are damage by ocular diseases.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there does not appear to be anything in the cells of claim 55 that differ from naturally occurring RPE cells obtained directly from an eyeball.

In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699